DETAILED ACTION
This office action is in response to Applicant’s communication of 11/18/2018. Claims 1-20 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2018, 3/26/2019 and 11/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under AIA  35 U.S.C. 112, first paragraph of 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 6 is drawn to “A device for modifying an account name, wherein the device comprises: an acquiring module, configured to:……; a first calling module, configured to ……; and a second calling module, configured to …….” (bolded and underlined for emphasis) and claim 7 is dawn to “A device for modifying an account name, wherein the device comprises: a first receiving module, configured to: ……; a first modifying module, configured to ……; a second receiving module, …..”. These plurality of modules are broadly interpreted to correspond to software components (corresponding to software program elements and not tangible hardware components) without showing any ability to realize functionality of the recited elements (i.e. functional descriptive material per se) and therefore is rendered inoperative and hence lacking any utility. Note that a computer (or software program) code cannot by itself perform the underlying function until it is loaded onto and executed by some type of computer.  A device merely comprising software does not meet this requirement.  Dependent claims 8-10 are rejected based on similar reasoning and by way of dependency on a rejected claim.  Furthermore, claims 8 and 9 recite a plurality of “units” and claim 10 recites “a verifying module, configured to verify” which are also rejected under the same rationale as claims 6 and 7 as well as being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 	and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(b) (AIA ):
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming 	the subject matter which the applicant regards as his invention.

Claim 1-5 and 11-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention.
	Claims 1, 11 and 16 recite “calling a first modification interface” and “calling a second modification interface” and Claim 6 recites “a first calling module, configured to call a first modification interface” and “a second calling module, configured to call”.  It is unclear what the terms “calling” and “to call” are with respect to the interaction with the mobile terminal as claimed.  Although the specification recites “The mobile terminal can call the above-mentioned modification interfaces through the ESG platform to interact with the claim system to complete the self-service modification of the account name. Here, the ESG platform is{ZDIPA-1812-USPT/00847008v1} 9 an enterprise service management platform.”, it is still unclear if the interfaces claimed are displayed on the mobile terminal for user input or if the mobile terminal transmits, via a call, information to carry out the process.  Dependent claims 2-5 are rejected based on similar reasoning and by way of dependency on a rejected claim.
	Claim 1, line 5, recites the limitation “by the mobile terminal”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8, 9, 13, 14, 18 and 19 recite “the applicant”. There is insufficient antecedent basis for this limitation in these claims.
	Claim 12, line 6, recites the limitation “by the mobile terminal”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 13-15 are rejected based on similar reasoning and by way of dependency on a rejected claim.
Claims 11 and 12 recite the phrase “computer readable storage medium” and Claims 16 and 17 recite the phrase “computer readable instructions” which renders these claims indefinite. The terms “computer readable storage medium” and “computer readable instructions” can be transitory or non-transitory and is not defined by the claims. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose if “computer readable storage medium” and “computer readable instructions” is transitory or non-transitory.  For examination purposes, “computer readable storage medium” and “computer readable instructions”, has been interpreted to be transitory. 
	Dependent claims 13-15 and 18-20 are rejected based on similar reasoning and by way of dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claims 6, 7, 16 and 17 are directed to a machine, i.e. device for performing the process, and claims 11 and 12 are directed to a computer-readable storage medium, i.e. article of manufacture; Step 1-yes.
Under Step 2A, prong 1, and referring to the process of claim 1, the limitations recite a series of steps to modify an account name for funds transfer, which is a commercial or legal generating an account name modification request according to a modified account name, and acquiring a case status information corresponding to the self-service claim settlement, by the mobile terminal; calling a first modification interface to send the account name modification request to a server by the mobile terminal upon the condition that the case status information is that the self-service claim settlement is under review; receiving the account name modification request through the first modification interface and modifying the account name of the self-service claim settlement according to the account name modification request by the server, so as to prepare for a claim settlement transfer; calling a second modification interface to send the account name modification request to the server by the mobile terminal upon the condition that the case status information is that the self-service claim settlement is in a settled state and the transfer for the self-service claim settlement fails due to incorrect account information; and receiving the account name modification request through the second modification interface, modifying the account name of the self-service claim settlement according to the account name modification request, and re-initiating the transfer for the self-service claim settlement, by the server.” recite modifying an account name for funds transfer which is a commercial or legal interaction practice long prevalent in our system of commerce.  Sending a request to update incorrect financial information in order to complete an economic practice, i.e. settlement, is an age-old business problem.
	Furthermore, the steps of  “……generating an account name modification request according to a modified account name, and acquiring a case status information corresponding to the self-service claim settlement, by the mobile terminal; calling a first modification interface send the account name modification request to a server by the mobile terminal upon the condition that the case status information is that the self-service claim settlement is under review; receiving the account name modification request through the first modification interface and modifying the account name of the self-service claim settlement according to the account name modification request by the server, so as to prepare for a claim settlement transfer; calling a second modification interface to send the account name modification request to the server by the mobile terminal upon the condition that the case status information is that the self-service claim settlement is in a settled state and the transfer for the self-service claim settlement fails due to incorrect account information; and receiving the account name modification request through the second modification interface, modifying the account name of the self-service claim settlement according to the account name modification request, and re-initiating the transfer for the self-service claim settlement, by the server.” is a process that, under its broadest reasonable interpretation, covers performance of a commercial or legal interaction but for the recitation of generic computer components. That is, other than the mere nominal recitation of a terminal “device”, i.e. a processor suitably programmed, a first and second “interface” and a “server”, there is nothing in the claim element which takes the steps out of the Certain Methods of Organizing Human Activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using one or more computers, e.g. interfaces, a server and a processor with memory, to perform the steps of generating, acquiring, calling, to send, receiving, modifying, calling, to send, receiving, modifying and re-initiating. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed to performing generic computer functions for modifying an account name 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using interfaces, a server and a processor with memory, to perform the steps of generating, acquiring, calling, to send, receiving, modifying, calling, to send, receiving, modifying and re-initiating amounts to no more than mere instructions to apply the exception using a generic computer component or merely using computers as tools to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the method of claim 1, the steps of “……generating an account name modification request according to a modified account name, and acquiring a case status information corresponding to the self-service claim settlement, by the mobile terminal; calling a first modification interface to send the account name modification request to a server by the upon the condition that the case status information is that the self-service claim settlement is under review; receiving the account name modification request through the first modification interface and modifying the account name of the self-service claim settlement according to the account name modification request by the server, so as to prepare for a claim settlement transfer; calling a second modification interface to send the account name modification request to the server by the mobile terminal upon the condition that the case status information is that the self-service claim settlement is in a settled state and the transfer for the self-service claim settlement fails due to incorrect account information; and receiving the account name modification request through the second modification interface, modifying the account name of the self-service claim settlement according to the account name modification request, and re-initiating the transfer for the self-service claim settlement, by the server.” is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  This is a common information update when desiring to modify or change an account name in order to settle an account transfer.  
	Applicant has leveraged generic computing elements to carry out the abstract idea without significantly more.  Similar reasoning and rationale is used to reject the device of claims 6, 7, 16 and 17 and the computer readable storage medium of claims 11 and 12.
Dependent claims 2-5, 8-10, 13-15 and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as 
For instance, claim 2 merely defines the information contained in the request.  Claims 3, 10, 15 and 20 recite verifying received information based on a rule and if the verification fails merely returning an error message which is claimed at a high level of generality.  Claims 4, 8, 13 and 18 merely define determining that the account name is that of a third-party, prompting a user to verify that the name is correct and then modifying the account name to the third-party name upon verification.  Claims 5, 9, 14 and 19 are similar to claims 4, 8, 13 and 18 in that a verification and prompting occurs via a supervisor but then these claims end with actually initiating the transfer.   
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series to modify an account name for funds transfer) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. interfaces, a server and a processor with memory) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to modify an account name for funds transfer) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 6, 7, 10, 11, 12, 15, 16, 17 and 20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Vancini et al. (US 7,814,017)(Vancini hereinafter) in view of VAN OS et al.(US 2017 /0357973)(VAN OS hereinafter) 

Regarding Claims 1, 6, 7, 11, 12, 16 and 17, Vancini discloses a method, device, computer-readable storage medium and terminal device (at least col.30, lines 57-67) for modifying an account name, comprising: 
in a process of a self-service claim settlement, generating an account name modification request according to a modified account name, and acquiring a case status information corresponding to the self-service claim settlement, by the {……}; calling a first modification interface to send the account name modification request to a server by the {……} upon the condition that the case status information is that the self-service claim settlement is under review; receiving the account name modification request through the first modification interface and modifying the account name of the self-service claim settlement according to the account name modification request by the server, so as to prepare for a claim settlement transfer; (at least col.2, lines 15-33, “…correcting errors in the transfer of funds from a customer account to a counterparty account……receiving a return indicator from a failed transfer of funds by the customer to the counterparty,”, at least FIG.17, “failed” reads on status as under review, “Recommended Solution”, 
calling a second modification interface to send the account name modification request to the server by the {……} upon the condition that the case status information is that the self-service claim settlement is in a settled state and the transfer for the self-service claim settlement fails due to incorrect account information; and receiving the account name modification request through the second modification interface, modifying the account name of the self-service claim settlement according to the account name modification request, and re-initiating the transfer for the self-service claim settlement, by the server; (at least FIG.18, at least col.2, lines 15-30, at least col.6, lines 40-54, at least col.30, lines 36-67, multiple links produce various interfaces   

	Although Vancini substantially discloses the invention of claims 1, 6, 7, 11, 12, 16 and 17 above, Vancini does not explicitly disclose, however, VAN OS discloses:
{mobile terminal}; (at least Abstract, “transaction user interfaces”, at least [0043]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by VAN OS to the invention of Vancini. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by VAN 

Regarding Claim 2, Vancini further discloses, the method for modifying an account name according to claim 1, wherein:
the account name modification request further comprises an account number and an opening bank name input by an applicant; (at least col.2, lines 57-60, at least col.8, lines 50-62).  

Regarding Claims 3, 10, 15 and 20, Vancini further discloses wherein after the server receives the account name modification request through the first modification interface or the server receives the account name modification request through the second modification interface, the method further comprises: 
verifying the account number and the opening bank name in the account name {ZDIPA-1812-USPT/00847008v1}28modification request by the sever through a predetermined verification rule; and acquiring an error type and returning error information to the mobile terminal upon the condition that the verification fails; (at least col.12, lines 4-14, at least col.20, lines 31-37).  

Allowable Subject Matter
Claims 4, 5, 8, 9, 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record, i.e. the 35 U.S.C. 102/103 rejections, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4, 5, 8, 9, 13, 14, 18 and 19 would still need to overcome all other rejections presented in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/24/2021